Citation Nr: 0844303	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-32 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus 
type II (DMII).

4.  Entitlement to service connection for right leg 
condition.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for migraine headaches.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizure disorder.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar strain, status post herniated nucleus pulposus by 
history with left L5 radiculopathy.

REPRESENTATION

Appellant represented by:	Laurie Gussow


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington DC.  That decision denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The veteran testified before the undersigned Acting 
Veterans Law Judge at a personal hearing conducted at the 
Board's office in October 2008.  The veteran has submitted 
additional evidence with a waiver of RO jurisdiction.  A 
copy of the hearing transcript is of record and has been 
reviewed.  

The Board notes that during the pendency of this appeal, in 
December 2005, the veteran filed a timely notice of 
disagreement with VA's denial of his claims of entitlement 
to service connection for hypertension, DMII, a right leg 
condition, sleep apnea, migraine headaches, a seizure 
disorder, and lumbar strain, which were denied in an 
October 2005 rating decision.  The record currently before 
the Board on appeal contains no information that the RO has 
issued a Statement of the Case addressing these issues.  
Absent any such indication in the record, a remand for this 
action is now necessary.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Thus, these issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.  

The Board further notes that in his July 2007 Form 9, the 
veteran raises the issues of whether the March 2004  rating 
decision denying service connection for PTSD should be 
revised or reversed based on CUE.  Upon review, the Board 
also finds that the issue of the veteran's entitlement to 
TDIU is clearly raised by the medical evidence of record.  
As these claims are undeveloped, they must be REFERRED to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to service 
connection for PTSD has been obtained.

2.  The veteran was physically assaulted during his military 
service.

3.  Competent medical evidence indicates the veteran is 
currently diagnosed with PTSD that is related to his in-
service assault.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In the decision 
below, the Board is granting in full the veteran's claim of 
entitlement to service connection for PTSD.  Thus, regardless 
of whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the provisions of the 
VCAA and the current laws and regulations have been complied 
with, and any defects in providing notice and assistance to 
the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his claim of 
entitlement to service connection for PTSD.  In short, the 
Board concludes from that review that the requirements for 
the fair development of the appeal have been met in this 
case.  


II.  Law and Analysis

Service connection may be established for any disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  If, however, the VA determines that the veteran 
did not engage in combat with the enemy or was a POW, or that 
the veteran engaged in combat with the enemy or was a POW, 
but the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2008).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998). 

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
available evidence is at least in relative equipoise; and 
thus, the veteran is entitled to the benefit of the doubt.  
Therefore, the Board concludes that the veteran is entitled 
to service connection for PTSD.

The veteran contends that while stationed at Camp LeJeune, he 
was racially harassed by white servicemen in his unit.  The 
harassment culminated in a severe beating by his fellow 
recruits while his unit was in the field.  The veteran 
asserts that he was punched, kicked, and hit in the forehead 
with the butt of a rifle during the attack.  The veteran was 
threatened with additional physical harm if he reported the 
incident.  The veteran reports that when he recounted the 
beating to his sergeant, his sergeant also threatened the 
veteran with physical harm if he ever tried to report the 
attack to others.  Additionally, the veteran asserts that 
during this conversation, the sergeant grabbed the veteran's 
hand and bent his fingers in a violent manner, as if to break 
his hand.  The veteran also relates other incidences of 
racially motivated threats and harassment during his military 
service.

Preliminarily, the Board notes that there is no objective 
evidence corroborating the veteran's account of the personal 
assault in the veteran's service treatment records or service 
personnel records.  As the veteran's claim is based on an 
alleged in-service personal assault, however, evidence of 
changes in the veteran's personality and performance, and 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  See Patton v. West, 12 Vet. App. 272 (1999).

The Board does acknowledge that there were no neurologic or 
psychiatric abnormalities noted by the October 1969 examiner 
at the time of the veteran's enlistment.  The examiner, in 
fact, assigned the veteran a "1" under "S" for psychiatric 
health in his physical profile block, indicating a high 
degree of medical fitness.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness and 
consequently is medically fit for any military assignment) to 
4 (a medical condition or physical defect which is below the 
level of medical fitness for retention in the military 
service).  As such, the presumption of soundness applies.  
The Board further notes that the enlistment examiner also 
specifically noted that the veteran did not have any 
identifying body marks, scars or tattoos at the time of his 
enlistment examination in October 1969.  

At his June 1970 discharge examination, the veteran was found 
to have three scars, including a 1/2 inch scar in the middle of 
his forehead.  Again, no neurologic or psychiatric 
abnormalities were noted.  And again, the examiner assigned 
the veteran a "1" under "S" for psychiatric health in his 
physical profile block.  No explanation for the etiology of 
the veteran's scars is given.  

The Board finds the presence of a scar on the veteran's 
forehead which was not present upon his enlistment, and the 
cause of which is unexplained in the veteran's discharge 
examination, supports the veteran's account that he was 
struck in the head with a rifle during a personal assault 
that was not formally documented in the veteran's service 
treatment or personnel records.  

By the action of a June 1970 Medical Board, the veteran was 
honorably discharged from the military by reason of 
unsuitability.  The Medical Board noted a diagnosis of 
passive dependent personality disorder, which existed prior 
to entry and was not aggravated by the veteran's military 
service.  The report attached to the Medical Board's decision 
recounts that the veteran was admitted to the hospital for 
psychiatric observation on June 4, 1970, because of 
increasing anxiety, insomnia, stuttering, stammering, and 
preoccupation with the welfare of his mother and siblings.  
The report further recounts that the veteran had difficulty 
adjusting to the rules, regimentation and discipline of 
military life.  The report states that the veteran attempted 
to get a hardship discharge, but was unable to get the 
necessary paperwork done.  Three days prior to his hospital 
admission, the veteran was observed to be exceedingly 
anxious, tearful, and transiently disoriented, requiring 
medication and a trip to the hospital to calm him down.  The 
report notes that the veteran was returned to duty but walked 
around in a confused and dazed state of mind.  Two days prior 
to his hospital admission, the veteran returned to sick call 
and was prescribed medication, but it had little effect on 
him.  On the day of his admission to the hospital, the 
veteran returned to sick call, where he appeared "like a 
zombie," with staring into space.  Upon admission to the 
hospital, the veteran's physical, neurological, and 
laboratory examinations were normal.  The veteran appeared 
tense and apprehensive, but also compliant, and obsequious.  
His affect was flat.  The veteran reported that he had 
contemplated jumping into the dry dock in the shipyard 
because he felt so harassed by the Marines.  The Medical 
Board report includes other observations of the veteran's 
history and diagnosis.  The veteran declined to submit a 
rebuttal of the Medical Board's conclusions, and signed in 
acknowledgment of his receipt of the Medical Board's report.  

The veteran's service personnel records indicate that upon 
his completion of basic training in February 1970, the 
veteran was promoted to the rank of Private First Class.  At 
that time, his proficiency and conduct ratings were 4.5 out 
of 5.  In May 1970, a little more than a month before he was 
discharged, the veteran received proficiency and conduct 
ratings of only 4.1 out of 5.  

The Board finds that the sudden onset of psychiatric symptoms 
including anxiety, insomnia, stuttering, and stammering so 
severe as to require hospitalization, as well as the recorded 
suicidal ideation, and the veteran's recorded attempt to 
attain a hardship discharge all suggest changes in the 
veteran's personality and behavior that may be explained by 
the alleged in-service harassment and physical assault.  
Personality and performance changes are also indicated by the 
decrease in the veteran's proficiency and conduct ratings 
during the time he was stationed at Camp LeJeune.  

The veteran underwent VA examinations for PTSD in September 
2002, June 2004, and October 2004.  The September 2002 VA 
examiner concluded that the veteran's accounts of being 
abused and assaulted during his military service were 
credible, and that the veteran fulfilled the DSM IV 
requirements for the diagnosis of PTSD, from which he 
suffered significant symptoms.  The June 2004 VA examiner 
also diagnosed the veteran with PTSD and assigned a global 
assessment of functioning (GAF) score of 39.  The October 
2004 VA examiner concluded that the veteran was suffering 
from recurrent major depression, and that the veteran was 
also, more likely than not, also suffering from a comorbid 
diagnosis of PTSD.  The examiner further noted that the 
veteran's service records did not corroborate the veteran's 
accounts of an in-service assault, but that the likelihood of 
such an assault in that area of the country and at that time 
in the nations' history was high.    

VA medical records chronicle the veteran's outpatient care 
for his claimed disability.  Notes from the outpatient 
psychology service indicates that the veteran first sought 
help for symptoms including depression and anxiety in March 
2000.  The patient has regularly participated in non-combat 
trauma group therapy since August 2002.  In a February 2004 
addendum to a neurology outpatient note, the VA neurologist 
asserts that the veteran's PTSD exacerbates his seizures, as 
well as causing nightmares, interrupted sleep, flashbacks, 
and significant depression.  In a May 2006 addendum to a 
neurology outpatient note, the VA neurologist opines that the 
veteran's PTSD is more likely than not a result of the trauma 
while on active duty.  In a May 2006 letter, a VA 
psychiatrist relates the veteran's diagnosis of PTSD, and 
states that in his opinion, it is more likely than not that 
his disorders were incurred and are related to his military 
service in 1970.  

In a May 2006 letter, the veteran's private physician, Dr. S. 
O., recounts that the veteran has been his patient since 
1976.  Dr. S. O. concurs with the veteran's diagnosis of PTSD 
by a VA psychiatrist, and further agrees that his PTSD was 
undoubtedly sustained during his military service.  Dr. S. O. 
also states that the veteran's PTSD has contributed 
significantly to his current multiple medical conditions, and 
that as a result of his disabilities, he should be rated as 
totally disabled.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Based on 
the competent medical evidence discussed above, the Board 
finds that the veteran is currently diagnosed with PTSD.

The Board must discount the veteran's lay assertions that 
traumatic experiences during his military service caused his 
PTSD.  Though the veteran may attest to symptoms his has 
experienced, he is not competent to opine on the diagnosis or 
etiology of his disability.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As there is no indication in the record 
that the veteran has sufficient specialized medical training, 
the Board must conclude that as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the Board accepts the 
veteran's reports of his history of symptoms; however, the 
Board assigns no probative value to the veteran's contention 
that his current disabilities were caused by his in-service 
experiences.  

Letters from the veteran's mother, brother, and cousin assert 
that prior to his enlistment, the veteran was cheerful, 
intelligent and bright, and that he intended to make a career 
out of his military service.  The letters also assert that 
the veteran told them about the alleged physical assault and 
harassment that he experienced during his time in the 
military.  Though these letters are based upon the largely 
uncorroborated accounts of the veteran of the experiences he 
had during his military service, the Board affords the 
letters some limited probative weight insofar as they 
generally support the veteran's assertions that the alleged 
harassment and assault actually occurred, and recount the 
veteran's personality and aspirations prior to entering the 
military.

Weighing the evidence that the veteran experienced a 
traumatic personal assault during his military service and 
the competent medical diagnosis of PTSD ascribed to that 
assault, against the lack of contemporaneous evidence 
substantiating the veteran's accounts of his in-service 
experiences, the Board concludes that the evidence of record 
is at least in relative equipoise.  Therefore, resolving the 
benefit of the doubt in favor of the veteran, his claim of 
entitlement to service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Reasons for Remand:  To provide appropriate notice, to 
inquire as to the veteran's disability status through the 
social security administration, to obtain additional medical 
records, and to issue a SOC as to the veteran's pendant 
claims. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board notes indications in the veteran's claims file, 
specifically a form authorizing VA to release information 
about the veteran to the social security administration, 
signed by the veteran in June 1994, suggesting that the 
veteran was in the process of applying for or was receiving 
disability benefits.  If the veteran is in receipt of social 
security administration (SSA) benefits, SSA's decision to 
grant benefits, and the records upon which that decision was 
based, are not associated with the claims file.  Under 38 
U.S.C.A. § 5107(a), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should 
attempt to obtain and associate any such records with the 
veteran's claims file.

The Board notes that the last available VA medical records 
that chronicle the veteran's care are from October 2005.  
Records of the veteran's healthcare subsequent to that date 
may prove to be relevant and probative to the claim at issue.  
Therefore, as the claim is already being remanded for further 
development, the RO should attempt to obtain and associate 
with the claims file any and all private and VA medical 
records pertaining to the veteran's claimed disability that 
have not been previously acquired.

As noted in the introduction, in December 2005, the veteran 
filed a notice of disagreement (NOD) with regard to the 
October 2005 rating decision that denied service connection 
on his claims of entitlement to service connection for 
hypertension, DMII, a right leg condition, sleep apnea, 
migraine headaches, a seizure disorder, and lumbar strain.  
To date, however, the RO has not issued a statement of the 
case (SOC) in response to the veteran's December 2005 NOD. 

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  However, the RO should return the claim's file 
to the Board only if the veteran perfects his appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a VA Form 9 [substantive appeal], the Board is not required, 
and in fact, has no authority, to decide the claim).

Also, as noted above, in his July 2007 Form 9, the veteran 
raises the issues of whether the March 2004  rating 
decision denying service connection for PTSD should be 
revised or reversed based on CUE.  This issue has not been 
previously considered by the RO.  Therefore, the Board 
REFERS this claim to the RO for appropriate development.

The Board also finds that the issue of the veteran's 
entitlement to TDIU is clearly raised by the medical 
evidence of record.  As this claims is also undeveloped, 
it, too, must be REFERRED to the RO for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Please ensure that appropriate notice 
has been provided to the veteran with 
regard to all of his claims.

2.  Please determine whether the veteran 
is in receipt of disability benefits from 
SSA.  If he is, please obtain and 
associate with the claims file the records 
upon which the Social Security 
Administration (SSA) based its decision to 
award benefits to the veteran.  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

3.  Please associate with the file all 
available VA medical records for the 
veteran.

4.  The veteran should also be afforded an 
opportunity to identify any additional 
private medical treatment he has undergone 
regarding his claimed disabilities.  
Appropriate action must then be taken to 
obtain the identified records.  

5.  A statement of the case (SOC), 
containing all applicable laws and 
regulations, addressing the veteran's 
claims of entitlement to service 
connection for hypertension, DMII, a right 
leg condition, sleep apnea, migraine 
headaches, a seizure disorder, and lumbar 
strain must be issued.  Manlincon, 12 Vet. 
App. 238.  The veteran should be advised 
of the time period in which to perfect his 
appeal.  Only if the veteran's appeal as 
to these issues is perfected within the 
applicable time period, then such should 
return to the Board for appellate review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


